FILED
                           NOT FOR PUBLICATION                              NOV 04 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

ERLINDA ABIBAS ANIEL,                            No. 13-15528

              Debtor-Appellant,                  D.C. No. 3:12-cv-03794-JSW

 v.
                                                 MEMORANDUM*
JANINA M. HOSKINS, Chapter 7
Trustee,

              Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Chapter 7 debtor Erlinda Abibas Aniel appeals pro se from the district

court’s order affirming the bankruptcy court’s order denying Aniel’s motion to

vacate an order denying “Debtors’ Requested Certifications Regarding Effect of

Discharge on Secured Debts.” We have jurisdiction under 28 U.S.C. § 158(d). We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the decision of the bankruptcy court without deference to the

district court’s decision. In re AFI Holding, Inc., 525 F.3d 700, 702 (9th Cir.

2008). We affirm.

      Contrary to Aniel’s contentions that the bankruptcy court lacked jurisdiction

to enter orders in a closed bankruptcy proceeding, the bankruptcy court did not err

by denying Aniel’s filings without first reopening her closed bankruptcy case. See

Staffer v. Predovich (In re Staffer), 306 F.3d 967, 972 (9th Cir. 2002) (reopening a

bankruptcy proceeding is not necessary for a bankruptcy court to exercise

jurisdiction unrelated to administration).

      The bankruptcy court did not abuse its discretion by denying Aniel’s motion

to vacate the order denying the “Certification of Debtors’ Discharge” where Aniel

failed to identify any basis for relief. See Fed. R. Bankr. P. 9024 (Fed. R. Civ. P.

60 applies to bankruptcy proceedings); Molloy v. Wilson, 878 F.2d 313, 315 (9th

Cir. 1989) (setting forth standard of review).

      Aniel’s argument that the bankruptcy court’s entry of the order denying the

“Certification of Debtors’ Discharge” violated Aniel’s due process rights is

unpersuasive.

      AFFIRMED.




                                             2                                    13-15528